Citation Nr: 1754396	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an extraschedular rating for degenerative joint disease of the right hand and fingers pursuant to 38 C.F.R. § 3.321(b), currently rated as 10 percent prior to May 18, 2015, and 50 percent thereafter.

2.  Entitlement to an extraschedular rating for degenerative joint disease of the left hand and fingers pursuant to 38 C.F.R. § 3.321(b), currently rated as 10 percent prior to May 18, 2015, and 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Mary Long, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to January 1981 and from November 1982 to October 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified in a video conference hearing before the undersigned veterans Law Judge (VLJ) in June 2012.  A transcript of the proceeding is associated with the claims file.  

These claims were most recently before the Board in August 2015, and were remanded for referral to the VA Director of Compensation and Pension Service for extraschedular consideration.  


FINDINGS OF FACT

1.  During the entire appeal period, the record reflects that the symptomatology of the Veteran's service-connected degenerative joint disease of the right hand and fingers is adequately reflected by the schedular criteria.

2.  During the entire appeal period, the record reflects that the symptomatology of the Veteran's service-connected degenerative joint disease of the left hand and fingers is adequately reflected by the schedular criteria.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for service-connected degenerative joint disease of the right hand and fingers are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321 (2017).

2.  The criteria for an extraschedular rating for service-connected degenerative joint disease of the left hand and fingers are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Analysis

The Board has considered whether an extraschedular rating is warranted for the Veteran's degenerative joint disease of the right hands and fingers and left hands and fingers (hereinafter referred to as "right hand" and "left hand" respectively).  

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  Third, the case must then be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  An extraschedular decision by the Director of Compensation Service is one of fact that is reviewable by the Board on a de novo basis and the Board may assign an extraschedular rating when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala v. McDonald, 27 Vet. App. 447, 453 (2015).  The standard for assessing an appropriate extraschedular rating, if any, is whether there is an "average impairment in earning capacity" significant enough to warrant an extraschedular rating.  Id. 

By way of history, service connection is currently in effect for degenerative joint disease of the right hand and fingers at 10 percent prior to May 18, 2015, and 50 percent thereafter; and degenerative joint disease of the left hand and fingers at 10 percent prior to May 18, 2015, and 40 percent thereafter.  The Board notes that the Veteran has additional service-connected disabilities, resulting in a combined evaluation of 70 percent from June 29, 2006, 80 percent from August 20, 2007, and 100 percent from May 18, 2015.  

In August 2015, the case was referred to Compensation and Pension Services to consider entitlement to an extraschedular rating.  In April 2016, the Director found that extraschedular consideration was not warranted.  

After reviewing the evidence, the Board finds that the preponderance of the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected right hand and left hand are inadequate.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5220, a 50 percent evaluation is assigned when there is favorable ankylosis of five digits of one hand of the major hand; and a 40 percent evaluation is assigned when there is favorable ankylosis of five digits of one hand of the minor hand.  Here, the established criteria found in the rating schedule reasonably describe the Veteran's disability level and symptomatology of the right hand and the left hand.  June 2006 private medical records noted that range of motion for the bilateral wrists and fingers were within normal limits; that the Veteran was able to oppose his thumbs to his 3rd finger on his right hand and to his ring finger on his left hand; and that finger abduction was painful.  An August 2006 VA examination found a 3 millimeter gap between the thumb pad and the tip of the 5th digit on the right hand, but was able to full oppose the thumb to all of the fingers; there was no ankylosis of the hands.  A June 2010 VA examination found that the Veteran's hands were able to move through a full fist, demonstrate good grip strength, and oppose fingers individually to the thumbs with no space.  An October 2012 VA examination noted that the Veteran was able to flex his fingers 90 degrees and place his full weight on his hands to push his body up from the table, as well as grasp a cane and drive.  A May 2015 private medical record found severe decreased range of motion with ankylosis of all digits with a 6.5 centimeter distance from the middle finger to the palm.  He was noted to have decreased grip strength; use two fingers to grip his cane and drive; and have trouble buttoning shirts, zipping pants and opening doors.  The Board notes that the above-highlighted symptomatology fit squarely into the schedular criteria enumerated in the rating schedule and reasonably describes the Veteran's level of disability.  The rating schedule contemplates range of motion and ankylosis, which are symptoms reflective of the Veteran's ability to grip items or flex his hands and fingers.  As such, the evidence does not support a finding that the available schedular ratings for the service-connected right hand and left hand are inadequate.

Furthermore, the Veteran's right hand and left hand did not result in frequent hospitalization or marked interference with employment.  In an August 2006 VA examination, the Veteran reported trouble with gripping items at work, but denied missing any days of work due to his fingers.  A July 2007 letter from Dr. D.O. noted that the Veteran's work assignments should be limited, and recommended no fine hand manipulations and minimal grasping.  A March 2008 medical record noted that the Veteran reported being harassed at work about unscheduled leave under the Family Medical Leave Act, but noted that he was still working.  June 2010 and October 2012 VA examinations noted that the Veteran has not had hospitalizations or surgeries of the hand; that he was unable to grasp tools at work for prolonged periods; has breaks when completing jobs that required tight gripping for prolonged periods; and has still been able to continue his occupational duties with allowances and accommodations.  A May 2015 private medical record noted that the Veteran requires his co-workers to open lids for him. While the Veteran may have had occupational difficulties as a result of his service-connected right hand and left hand, either separately or in combination with his other service-connected disabilities, those difficulties did not result in marked interference with employment.  The record indicates that the Veteran has remained employed at the same job with the same company for the duration of the appeal.  Further, the evidence does not indicate that the Veteran's right hand and left hand resulted in frequent hospitalizations.  In sum, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Although Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) requires the Board to discuss the collective impact of a claimant's service-connected disabilities in certain cases, that requirement does not alter the Board's jurisdiction, which is limited only to the service-connected disabilities on appeal.  Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) (citing DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that the Board lacks jurisdiction to make findings on issues that are not on appeal)).  The Board lacks jurisdiction to consider whether an extraschedular rating is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Here, the only service-connected disabilities on appeal before the Board are the service-connected right hand and left hand.  Thus, the Board's consideration of other service-connected disabilities is limited only to their impact on the disability picture of the service-connected right hand and left hand.   Here, a November 2012 VA examination indicates that the Veteran's service-connected anxiety disorder and symptoms are partially related to arthritic pain.  However, the Board notes that there is no indication that the relationship is reciprocal; meaning, there is no indication that the anxiety disorder impacts the overall severity or symptomatology of the right hand and left hand.  Consequently, the preponderance of the evidence indicates that the Veteran's service-connected right hand and left hand do not warrant an extraschedular rating.

Accordingly, this case does not present with such an unusual or exceptional disability picture as to warrant extraschedular ratings for the right hand and the left hand, and the claims must be denied.  


ORDER

Entitlement to an extraschedular rating for service-connected degenerative joint disease of the right hand and fingers is denied.  

Entitlement to an extraschedular rating for service-connected degenerative joint disease of the left hand and fingers is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


